Per Curiam.
While the defendant kept funds in the bank to meet the particular demand, he prevented interest, the deposit being equivalent to a tender. But when it was withdrawn and used by him, a case arose which very much resembles the Commonwealth v. Crevor, (3 Binney, 121,) in which a sheriff who had deposited money in contest, pursuant to an agreement betwixt the claimants, but'had subsequently withdrawn and used it, was held liable to the successful party for interest from the time it was taken out of bank. Even tendered money, subsequently used, bears interest; for a plea of tender without ‘ always ready,’ and a proferí of the money in Court, is bad. It is a rule, with scarce an exception, that he who has derived a benefit from the use of another’s money, shall pay for it; and such seems to be the principle of Fasholt v. Reed, (16 Serg. & Rawle, 266.)
Judgment affirmed.